DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 09/14/2022.	
3.	Claims 1, 3, 5-20 are pending. Claims 1, 3, 5-7 are under examination on the merits. Claims 1, 3, 5-7 are amended. Claims 2, 4 are cancelled. Claims 8-20 are withdrawn to a non-elected invention from further consideration. 
4.	The terminal disclaimer filed on 09/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.  
10,969,524 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
5.	The objections and rejections not addressed below are deemed withdrawn.
6.	Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive, thus claims 1, 3, 5-7 stand rejected as set forth in Office action dated 06/15/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “the particles exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density, decreasing said final desired optical density rapidly to an intermediate level and fading gradually back to a leuco form”, wherein applicant fails to articulate by sufficiently distinct functional language, applicants regards as those which will facilitate “fast initial activation or final desired optical density rapidly to an intermediate level ” requisite to identifying the activation response or matter claimed (i.e., threshold level), thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 3, 5-7 being depended on claim 1 are rejected as well. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US Pub. No. 2015/0152322 A1, hereinafter “Nakayama”).  

Regarding claim 1: Nakayama discloses a method for forming an optical article (Page 1, [0013]) comprising: selecting a photochromic dye, optimizing an intensity of a color response of the photochromic dye within a dye matrix by selecting a composition of the dye matrix immediately surrounding the photochromic dye and controlling a characteristic of the photochromic dye through control of hydrogen bonding or dipole-dipole interaction with said composition of the dye matrix immediately surrounding the photochromic dye, isolating the dye matrix containing the photochromic dye within two types of dispersed phase particles, one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment, the particles exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density, decreasing said final desired optical density rapidly to an intermediate level and fading gradually back to a leuco form (Page 21, [0367], Example 7), dispersing the dispersed phase particles within a host phase layer distinct from the dye matrix containing the photochromic dye, wherein the photochromic dye and the dye matrix are permanently contained within the dispersed phase particles and separate from the host phase layer (Page 21, [0368]-[0370], Comparative Example 6). 

Regarding claim 3: Nakayama discloses the method for forming an optical article, wherein the step of optimizing a characteristic of the photochromic dye within the dye matrix comprises controlling a polarity of the dye matrix (Page 21, [0370], Comparative Example 6). 

	Regarding claim 5: Nakayama discloses the method for forming an optical article, wherein the step of optimizing a characteristic of a photochromic dye within the dye matrix comprises optimizing a neutral color tone of the photochromic dye (Page 21, [0370], Comparative Example 6).

Regarding claim 6: Nakayama discloses the method for forming an optical article, wherein the step of isolating the dye matrix containing the photochromic dye within the two types of particles comprises forming a polymeric shell around the dye matrix containing the photochromic dye (Page 21, [0367], Example 7; Page 21, [0368]-[0370], Comparative Example 6).

Regarding claim 7: Nakayama discloses the method for forming an optical article, wherein the step of dispersing the two types of particles within the host phase layer distinct from the dye matrix containing the photochromic dye comprises dispersing the two types of particles within a layer of a transparent material (Page 21, [0367], Example 7; Page 21, [0368]-[0370], Comparative Example 6).

11.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ercole et al. (Optimizing the photochromic performance of naphthopyrans in a rigid host matrix using poly(dimethylsiloxane) conjugation, J. Mater. Chem., 2009, 19, 5612–5623, hereinafter “Ercole”).  

Regarding claim 1: Ercole discloses a method for forming an optical article (Page 5612, left Col., Introduction, 1st para, lines 1-7)  comprising: selecting a photochromic dye, optimizing an intensity of a color response of the photochromic dye within a dye matrix by selecting a composition of the dye matrix immediately surrounding the photochromic dye and controlling a characteristic of the photochromic dye through control of hydrogen bonding or dipole-dipole interaction with said composition of the dye matrix immediately surrounding the photochromic dye, isolating the dye matrix containing the photochromic dye within two types of dispersed phase particles such as methoxy substituted 2,2-diaryl-2H-naphthopyran photochromic dyes which are assembled incorporating hydroxy functionality to allow their subsequent attachment to flexible poly(dimethylsiloxane) oligomers (PDMS-naphthopyran) (Page 5613, left col, 2nd para, lines 1-9; Page 5618, compounds 16(a,b)-22(a,b)), one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment (Page 5612, right Col., Page 5618, compounds 16(a,b)-22(a,b); Page 5620, Table 2), the particles exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density, decreasing said final desired optical density rapidly to an intermediate level and fading gradually back to a leuco form (Page 5612, right Col., Scheme 1; Page 5620, Table 2), dispersing the dispersed phase particles within a host phase layer distinct from the dye matrix containing the photochromic dye such as 1:4 weight ratio of poly(ethylene glycol)(400) dimethacrylate (PEGDMA) and 2,20 -bis((4-methacryloxyethoxy)phenyl)propane (EBPDMA) (Page 5613, right Col. 3rd para, lines 1-6, Fig 1), wherein the photochromic dye and the dye matrix are permanently contained within the dispersed phase particles and separate from the host phase layer (Page 5619, left Col., 1st para, lines 1-11).

	Regarding claim 3: Ercole discloses the method for forming an optical article, wherein the step of optimizing a characteristic of the photochromic dye within the dye matrix comprises controlling a polarity of the dye matrix (Page 5618, compounds 16(a,b)-22(a,b); Page 5620, Table 2). 

	Regarding claim 5: Ercole discloses the method for forming an optical article, wherein the step of optimizing a characteristic of a photochromic dye within the dye matrix comprises optimizing a neutral color tone of the photochromic dye (Page 5612, right Col., Page 5618, compounds 16(a,b)-22(a,b); Page 5620, Table 2; Page 5621, right Col., Fig. 6).

Regarding claim 6: Ercole discloses the method for forming an optical article, wherein the step of isolating the dye matrix containing the photochromic dye within the two types of particles comprises forming a polymeric shell around the dye matrix containing the photochromic dye (Page 5619, left Col., 1st para, lines 1-11).

	Regarding claim 7: Ercole discloses the method for forming an optical article, wherein the step of dispersing the two types of particles within the host phase layer distinct from the dye matrix containing the photochromic dye comprises dispersing the two types of particles within a layer of a transparent material (Page 5613, right Col. 3rd para, lines 1-6, Fig 1).


12.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vassal et al. (US Pub. No. 2004/0012002 A1, hereinafter “Vassal”).  

Regarding claim 1: Vassal discloses a method for forming an optical article (Page 1, [0001]) comprising: selecting a photochromic dye; optimizing an intensity of a color response of the photochromic dye within a dye matrix by selecting a composition of the dye matrix immediately surrounding the photochromic dye and controlling a characteristic of the photochromic dye through control of hydrogen bonding or dipole-dipole interaction with said composition of the dye matrix immediately surrounding the photochromic dye (Page 2, [0027]-[0030]); isolating the dye matrix containing the photochromic dye within two types of dispersed phase particles, one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment, the particles particle with the low glass transition temperature microenvironment exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density by the particle with the high glass transition temperature microenvironment, decreasing said final desired optical density rapidly to an intermediate level by the particle with the low glass transition temperature microenvironment and fading gradually back to a leuco form by the particle with the high glass transition temperature microenvironment (Page 5, [0089]); dispersing the dispersed phase particles within a host phase layer distinct from the dye matrix containing the photochromic dye (Page 2, [0031]; Page 5, [0098]); wherein the photochromic dye and the dye matrix are permanently contained within the dispersed phase particles and separate from the host phase layer (Page 6, [0112]-[0114]). 

13.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banning et al. (US Pat No. 9,499,708 B2, hereinafter Banning”).  

Regarding claim 1: Banning discloses a method for forming an optical article (Col. 1, lines 64-67 to Col. 2, lines 1-2) comprising: selecting a photochromic dye; optimizing an intensity of a color response of the photochromic dye within a dye matrix by selecting a composition of the dye matrix immediately surrounding the photochromic dye and controlling a characteristic of the photochromic dye through control of hydrogen bonding or dipole-dipole interaction with said composition of the dye matrix immediately surrounding the photochromic dye; isolating the dye matrix containing the photochromic dye within two types of dispersed phase particles, one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment, the particles particle with the low glass transition temperature microenvironment exhibiting a fast initial activation response followed by a gradual increase to a final desired optical density by the particle with the high glass transition temperature microenvironment, decreasing said final desired optical density rapidly to an intermediate level by the particle with the low glass transition temperature microenvironment and fading gradually back to a leuco form by the particle with the high glass transition temperature microenvironment (Col. 8, Example 2); dispersing the dispersed phase particles within a host phase layer distinct from the dye matrix containing the photochromic dye; wherein the photochromic dye and the dye matrix are permanently contained within the dispersed phase particles and separate from the host phase layer (Col. 10, Example 3; Col. 11, Claim 1; Col. 13, Claims 16). 

Response to Arguments
14.	Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.  
In response to Applicant’s argument that Nakayama fails to teach that the photochromic dye color response can be controlled by combining two types of dispersed phase particles, one with a low glass transition temperature microenvironment and the other with a high glass transition temperature microenvironment, in the host phase. 
The Examiner respectfully disagree. Nakayama discloses an optical article comprising:
a host phase having a first glass transition temperature such as an acryl-based emulsion Almatex A (Page 21. [0269]), and a dispersed phase distinct from the host phase, the dispersed phase distributed within the host phase, the dispersed phase comprising an inner matrix such as polyolefin-based terminally branched copolymer having at least one photochromic dye and a second glass transition temperature different from the first glass transition temperature (Page 21, [0367]).  "Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the prior art photochromic dye color response can be controlled by a low glass transition temperature microenvironment and a high glass transition temperature microenvironment as recited claimed. 

In response to Applicant’s argument that  Ercole teaches that the dye is conjugated with the PDMS oligomers to control the dye behavior. On the contrary, the dye behavior in the present application is controlled by hydrogen bonding and dipole interactions. 
The Examiner respectfully disagree. Ercole  teaches the final photochromic test samples are prepared by dissolving the photochromic conjugates and control individually in a lens monomer formulation. It is noted that interaction of the photochromic conjugates with each other is characterized by the side-chain of photochromic through control of hydrogen boning or dipole0diplo interaction Page 5619, left Col., 1st para, lines 1-11). Absent an objective showing to the contrary, the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/14/2022